Citation Nr: 0709521	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama




THE ISSUES

1.  Entitlement to increased rating of the service-connected 
retinal degeneration of the left eye.  

2.  Entitlement to increased initial rating of the service-
connected chronic cystoid macular edema of the right eye.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1949 
to May 1950, October 1950 to November 1951, January 1954 to 
March 11, 1961, and March 17, 1961 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision that 
increased the disability rating in the left eye and granted 
service connection for the right eye secondary to service-
connected left eye.  

As the claim on appeal involves a request for higher initial 
rating for the right eye following the grant of service 
connection for the right eye, the Board has characterized 
that issue in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial 
rating claim from a claim for an increased rating for 
disability already service-connected).  

For the reasons expressed hereinbelow, the case is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence, including providing a medical examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In the veteran's March 2004 Substantive Appeal, VA-9 form, 
the veteran stated that he should be evaluated under 
extraschedular rating since he cannot drive, read or hold a 
job due to his service-connected right eye and left eye 
disabilities.  The RO has not examined the appropriateness of 
a possible extraschedular evaluation therefore the Board is 
remanding it back to the RO to further develop the issue.  

In July 2003 the veteran had a VA medical examination at the 
Montgomery VA Medical Center.  The physician stated that the 
veteran's right eye was 20/60 corrected and 20/200 near and 
20/60 far uncorrected.  The veteran's left eye was 20/600.  

In March 2004 the veteran submitted a private medical report 
from Dr. G.P. who stated that the veteran's right eye visual 
acuity was 20/60 and the veteran's left eye visual acuity was 
that he could count fingers.  

The Board notes that in order to determine the veteran's 
current disability the RO should arrange for the veteran to 
undergo VA examination by an ophthalmologist at an 
appropriate VA medical facility in order to obtain a 
definitive medical opinion as to the current severity of the 
veteran's service-connected retinal degeneration of the left 
eye and chronic cystoid macular edema of the right eye.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated in the Court's order, the RO should also give the 
veteran opportunity to present any additional information 
and/or evidence pertinent to the claim on appeal that is not 
already of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records for his retinal degeneration of 
his left eye and chronic cystoid macular 
edema of his right eye.  The veteran also 
should be informed that he may submit 
evidence to support his claim.  

With respect to the issue of an 
extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) and 
§ 4.16(b) for retinal degeneration of his 
left eye and chronic cystoid macular 
edema of his right eye, the RO should 
send the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate a claim for an 
extraschedular rating.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The veteran should be afforded a VA 
examination by an ophthalmologist to 
determine the current severity of the 
veteran's service-connected retinal 
degeneration of his left eye and 
secondary service-connected chronic 
cystoid macular edema of his right eye.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The ophthalmologist should prepare a 
report of examination that details the 
current severity of the veteran's 
retinal degeneration of the veteran's 
left eye and chronic cystoid macular 
edema of his right eye stated in terms 
conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

4.  After completing all other necessary 
development the RO should determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extraschedular 
consideration pursuant to 38 C.F.R. § 
3.321(b) with respect to the veteran's 
service-connected retinal degeneration of 
his left eye and chronic cystoid macular 
edema of his right eye.  

5.  Thereafter, the RO should adjudicate 
the veteran's claim for an increased 
rating higher then 50 percent for his 
service-connected retinal degeneration of 
his left eye and chronic cystoid macular 
edema of his right eye.  

6.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




